989 F.2d 497
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Steven Ray WOODRING, Defendant-Appellant.
No. 92-5353.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 10, 1993Decided:  March 11, 1993

Appeal from the United States District Court for the District of South Carolina, at Florence.  C. Weston Houck, District Judge.  (CR-90-548, CR-91-170)
L. Morgan Martin, HEARN, BRITTAIN & MARTIN, P.A., Conway, South Carolina, for Appellant.
John S. Simmons, United States Attorney, William E. Day, II, Assistant United States Attorney, Florence, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Steven Ray Woodring seeks to appeal the judgment and sentence imposed by the district court following his plea of guilty to charges of mail fraud in violation of 18 U.S.C.A. § 1341 (West 1984 & Supp. 1992).  Finding no error, we affirm.


2
Counsel has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967).  Counsel raises a single issue concerning the district court's failure to depart further downward in sentencing Woodring.  Woodring was notified of his right to file an additional brief, but failed to file anything with the Court.


3
Pursuant to his plea agreement, Woodring cooperated fully with the Government, both in providing information and in testifying against co-defendants.  At his sentencing hearing, the Government explained what assistance Woodring had provided and recommended a twolevel downward departure.  The district court granted the two-level departure.


4
In this appeal, Woodring contends that the district court failed to make a sufficient departure.  This Court will not consider this claim because the extent of a departure below the guideline range for substantial assistance is not reviewable on appeal.   See United States v. Davis, 915 F.2d 132, 133 (4th Cir. 1990);  United States v. Bayerle, 898 F.2d 28, 30 (4th Cir.), cert. denied, 59 U.S.L.W. 3244 (U.S. 1990).


5
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all possible issues presented by this record and conclude that there are no nonfrivolous grounds for appeal.  Accordingly, Woodring's conviction and sentence are affirmed.


6
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. § 3006A (1988)), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


7
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED